Per Curiam :
The claimants sue to recover the price of coal sold and delivered to the United States on hoard certain vessels and transports at the port of New Orleans, in the year 1862, after the capture of that city by the United States forces. The vouchers for the delivery of the coal, together with the testimony of Captain Josiali Snow, who contracted for the coal with the claimant’s factor at New Orleans, on behalf of the United States, leave no doubt of the justice and accuracy of the claim. The ground upon which payment was refused by the quartermaster’s department was, that the coal having been at New Orleans before the breaking out'of the war, probably had been seized or confiscated by the insurgent authorities, and as such it would have been lawful prize to the United States. Of this there has been no evidence presented. The 'cosfl was found in the possession of the claimants’ factor, and purchased from him in good faith by the authorized agent of the United States ; and the claimants are proved to have been loyal men. We see no reason to doubt the fairness of the transaction, and the liability of the United States for the amount claimed. We therefore find in favor of the claimants for the sum of twelve thousand nine hundred and sixty-nine dollars and twenty-five cents, ($12,969 25,) and direct a judgment in their favor for that sum.
*347Robert M. Blackburn et al. v. The United States.
Per Curiam :
This case stands precisely upon the same facts and proofs as the case of James B. Corey and others, except that the coal belonged to and was purchased from different parties. The proof as to the amount of coal and price is clear and precise. "We find for the plaintiffs in the sum of nine thousand seven hundred and thirty-one dollars and seventy-five cents, ($9,731 75,) and direct a judgment in their favor for that sum.